           Case 4:21-cv-00566-JM Document 7 Filed 08/19/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

SAMUEL MOORE III                                                                   PLAINTIFF

v.                                   No: 4:21-cv-00566-JM


RODNEY WRIGHT, et al.                                                           DEFENDANTS

                                            ORDER

        Plaintiff Samuel Moore III filed a pro se complaint, pursuant to 42 U.S.C. § 1983, on June

24, 2021 (Doc. No. 1). On July 12, 2021, the Court entered an order directing Moore to file an

amended complaint clarifying his claims within 30 days. See Doc. No. 6. Moore was cautioned

that failure to comply with the Court’s order within that time would result in the dismissal of his

case.

        More than 30 days have passed, and Moore has not complied or otherwise responded to

the July 12 order. Accordingly, the Court finds that this action should be dismissed without

prejudice for failure to comply with Local Rule 5.5(c)(2) and failure to respond to the Court’s

orders. See Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (District courts have inherent power

to dismiss sua sponte a case for failure to prosecute, and exercise of that power is reviewed for

abuse of discretion).

        IT IS THEREFORE ORDERED THAT Moore’s complaint (Doc. No. 1) is DISMISSED

WITHOUT PREJUDICE.

        DATED this 19th day of August, 2021.


                                                     UNITED STATES DISTRICT JUDGE
